ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             Sorock v. Illinois State Board of Elections, 2012 IL App (1st) 112740




Appellate Court            HERBERT SOROCK, Petitioner-Appellant pro se, v. ILLINOIS STATE
Caption                    BOARD OF ELECTIONS, and CITIZENS FOR WILMETTE
                           SCHOOLS, Gail Thomason, Chair, Respondents-Appellees.



District & No.             First District, Fifth Division
                           Docket No. 1-11-2740


Filed                      July 13, 2012


Held                       The work a self-employed Web page designer did in creating a Web page
(Note: This syllabus       for a political committee did not constitute a “contribution” within the
constitutes no part of     meaning of the Election Code and the committee was not required to
the opinion of the court   report the designer’s work as a contribution in excess of $1,000 prior to
but has been prepared      the election at issue.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Petition for review of order of Illinois State Board of Elections, No. 11-
Review                     CD-026.



Judgment                   Affirmed.
Counsel on                   Herbert Sorock, of Wilmette, appellant pro se.
Appeal
                             Michael J. Kasper, of Chicago, for appellee Citizens for Wilmette
                             Schools.

                             Lisa Madigan, Attorney General, of Chicago (Michael Scodro, Solicitor
                             General, and Timothy K. McPike, Assistant Attorney General, of
                             counsel), for appellee Illinois State Board of Elections.


Panel                        JUSTICE McBRIDE delivered the judgment of the court, with opinion.
                             Presiding Justice Quinn and Justice Palmer concurred in the judgment
                             and opinion.1



                                                OPINION

¶1           Petitioner pro se Herbert Sorock, a resident of Wilmette, appeals from an order of the
        Illinois State Board of Elections (Board) dismissing his complaint against respondent local
        political committee Citizens for Wilmette Schools, Gail Thomason, chair (political
        committee or Citizens), regarding a self-employed Web page designer’s voluntary creation
        of a Web page for the political committee. In this case of first impression, Sorock contends
        the Illinois Election Code (10 ILCS 5/9-1 et seq. (West 2010)) (Code) required the political
        committee to report the value of the volunteered services as an in-kind contribution. Section
        9-1.4(A)(4) of the Code defines “ ‘Contribution’ ” to include “the services of an employee
        donated by an employer, in which case the contribution shall be listed in the name of the
        employer, except that any individual services provided voluntarily and without promise or
        expectation of compensation from any source shall not be deemed a contribution.” 10 ILCS
        5/9-1.4(A)(4) (West 2010). The Board’s dismissal was based on the Web designer’s sworn
        statement that she was self-employed and had given her services to the committee voluntarily
        and without promise or expectation of compensation from any source. On direct appeal,
        Sorock contends the quoted statutory language applies only where there is an employer-
        employee relationship, it does not concern people who are self-employed, and the relevant
        clause sweeps in the Web designer’s donated time as something “of value that constitutes an
        electioneering communication.” 10 ILCS 5/9-1.4(A)(1.5) (West 2010).
¶2           On January 19, 2011, the respondent political committee filed a “Form D-1 Statement


                1
                  Justice Joseph Gordon participated in oral arguments for this case. After Justice Gordon’s
        death, Presiding Justice Patrick J. Quinn reviewed the briefs, the record, and the audio recording of
        the oral arguments.

                                                    -2-
     of Organization” with the Board stating that its organizational purpose was to support the
     passage of a referendum on the ballot for April 5, 2011. The record on appeal does not
     disclose the referendum’s subject. A political committee which accepts or expends more than
     $3,000 during any 12-month period must periodically report its contributions and
     expenditures. 10 ILCS 5/9-1.8 (West 2010) (defining political committees and creating the
     $3,000 reporting threshold); 10 ILCS 5/9-6 (West 2010) (requiring every contributor to give
     the political committee’s treasurer a detailed account of his or her contribution); 10 ILCS
     5/9-7 (West 2010) (requiring treasurer to create and preserve records); 10 ILCS 5/9-10 (West
     2010) (requiring treasurer to file reports with the Board). The statutory scheme is intended
     to preserve the integrity of the electoral process by requiring full public disclosure of the
     sources and amounts of campaign contributions and expenditures. Walker v. State Board of
     Elections, 72 Ill. App. 3d 877, 881, 391 N.E.2d 507, 510 (1979). The legislature intended for
     Illinois citizens to be informed of the total contributions received and expended by a political
     committee, the names of significant contributors and of individuals to whom a political
     committee is indebted. Walker, 72 Ill. App. 3d at 881, 391 N.E.2d at 510. It was on or about
     March 31, 2011, that Shari Gottlieb, a self-employed graphics and Web site designer,
     volunteered her services to design a Web site for the committee, and on March 31, 2011, she
     sent the committee a notice of an in-kind contribution of $3,435 for the value of her work.
     The election occurred as scheduled on the 5th of April. On April 15, 2011, the political
     committee filed a “Form D-2, Report of Campaign Contributions and Expenditures,
     Quarterly Report,” which included Gottlieb’s $3,435 in-kind contribution for “graphic/web
     design” and identified her as “self-employed” and her occupation as “Graphic/Web
     Designer.”
¶3        On May 6, 2011, Sorock filed a two-count verified complaint with the Board. His first
     count, which is not at issue here, indicated the committee’s Form D-1 incorrectly identified
     the organization as a “political action committee” rather than a “ballot initiative committee.”
     The committee responded that it had marked the wrong box on its Form D-1 and it filed an
     amended form D-1 which corrected the error. Sorock’s second count concerned the timing
     of the committee’s disclosure of Gottlieb’s work. Section 9-10(c) of the Code requires that,
     in the 30-day period before an election, any contribution of $1,000 or more from a single
     source be reported on a Schedule A-1 within two business days after receipt of the
     contribution. 10 ILCS 5/9-10(c) (West 2010). Sorock alleged the committee should have
     filed a Schedule A-1 reporting Gottlieb’s in-kind contribution before including it in a
     subsequent quarterly report.
¶4        Once a complaint is filed, a closed preliminary hearing is conducted by a hearing officer
     “to elicit evidence on whether the complaint was filed on justifiable grounds and has some
     basis in fact and law.” 26 Ill. Adm. Code 125.252 (2012) (hearing officer shall be appointed
     and closed preliminary hearing shall be ordered); 26 Ill. Adm. Code 125.252 (2012) (scope
     of preliminary hearing); see also 10 ILCS 5/9-21 (West 2010) (upon receipt of complaint,
     a closed preliminary hearing shall be conducted). The complainant bears the burden of
     introducing sufficient evidence or information for the Board to conclude that the complaint
     has been filed on justifiable grounds. 26 Ill. Adm. Code 125.252(c)(4) (2012). The justifiable
     grounds standard focuses on the factual and legal sufficiency of the complaint. Cook County

                                               -3-
     Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231, 245, 902 N.E.2d 652,
     661 (2009).
¶5        In this case, a hearing officer for the Board conducted a closed preliminary hearing in
     Chicago on June 13, 2011, and, after his death, a different hearing officer listened to the
     recorded hearing and filed a written report on July 13, 2011, summarizing the proceedings
     and offering recommendations to the Board. According to the hearing officer’s report, the
     respondent’s attorney had indicated that the committee did not neglect to file a Schedule A-1
     regarding Gottlieb’s work; rather, it no longer considered her services to be a contribution
     within the meaning of the Code and had filed an amended first quarterly report on June 10,
     2011, which omitted an entry regarding her. The committee’s counsel referred to section 9-
     1.4(A)(4) of the Code, which we quoted at the outset of this opinion, and tendered Gottlieb’s
     affidavit stating that she volunteered her Web page designing time with no promise or
     expectation of payment, the work was done from her home, and she incurred no out-of-
     pocket expense. Counsel argued that personal services do not have to be reported as
     contributions and that it is a first amendment right to voluntarily provide service. Counsel
     said his client had simply misunderstood the law when it initially reported the value of
     Gottlieb’s work as a contribution. The hearing officer found this argument persuasive and
     recommended that the Board determine that although Sorock’s complaint had been made in
     good faith at the time, the fact that the contribution had been removed by the committee’s
     amended quarterly filing and Gottlieb had provided an affidavit meant that a Schedule A-1
     was unnecessary, the complaint now lacked justifiable grounds, and no further action needed
     to be taken.
¶6        The established procedures call for the general counsel for the Board to review the
     hearing officer’s recommendations and the evidence presented at the closed preliminary
     hearing. 26 Ill. Adm. Code 125.253 (2012) (responsibilities of the general counsel). The
     general counsel then makes his or her own recommendation to the Board. 26 Ill. Adm. Code
     125.253 (2012). In this instance, the general counsel concurred with the hearing officer’s
     recommendation.
¶7        The Board must then decide whether the complaint was filed on justifiable grounds. 26
     Ill. Adm. Code 125.262(a) (2012). “If the Board determines that the complaint was filed on
     justifiable grounds, and if the respondent is unwilling to take action necessary to correct the
     violation or refrain from the conduct giving rise to the violation, it shall order a public
     hearing ***.” 26 Ill. Adm. Code 125.262(a) (2012). “If the Board fails to determine that the
     complaint has been filed on justifiable grounds, it shall dismiss the complaint without further
     hearing.” 10 ILCS 5/9-21 (West 2010); Cook County Republican Party, 232 Ill. 2d at 239-40,
     902 N.E.2d at 658 (interpreting the statutory language as amended in 2003). On August 19,
     2011, in a closed session of its regular monthly meeting, the Board considered the hearing
     officer’s report, the general counsel’s recommendations, and the parties’ oral arguments, and
     then issued a final order finding in relevant part that the second count of Sorock’s complaint
     was not filed on justifiable grounds.
¶8        On August 25, 2011, Sorock filed a motion for the Board’s reconsideration, in which he
     argued that Gottlieb’s donation did not come within the statute cited by the committee,
     because that language was applicable only to employer-employee relationships and Gottlieb

                                              -4-
       had no such relationship. Sorock also argued Gottlieb’s donation was a reportable
       contribution as an “electioneering communication” within the meaning of section 9-
       1.4(A)(1.5) of the Code, which we will set out below. 10 ILCS 5/9-1.4(A)(1.5) (West 2010).
       On September 15, the Board’s general counsel recommended that Sorock’s motion be denied
       on grounds that it essentially restated the unpersuasive arguments he made to the hearing
       officer in June and the Board at its August meeting. On September 19, 2011, the Board heard
       the parties’ arguments and on September 20, 2011, the Board issued its final order adopting
       the general counsel’s recommendation and denying Sorock’s motion for reconsideration.
¶9         Sorock now seeks administrative review. See 10 ILCS 5/9-22 (West 2010) (a dismissed
       complaint can be appealed directly to the appellate court).
¶ 10       When the Board adopts reasons for dismissing a complaint from the general counsel’s
       detailed recommendation and finds that there are no justifiable grounds to convene a public
       hearing, section 9-21 requires dismissal (10 ILCS 5/9-21 (West 2010)), and the Board’s
       reasons are reviewed for clear error as to whether the complaint was instead factually and
       legally justified. See, e.g., Cook County Republican Party, 232 Ill. 2d at 245, 902 N.E.2d at
       661; Abrahamson v. Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88, 606
       N.E.2d 1111, 1117 (1992) (on administrative review, it is not the court’s function to reweigh
       the evidence or make an independent determination of the facts); City of Belvidere v. Illinois
       State Labor Relations Board, 181 Ill. 2d 191, 205, 692 N.E.2d 295, 302 (1998). The clear
       error standard is a deferential one that allows for reversal only when the reviewing court has
       a definite and firm conviction that a mistake of law was made. Cook County Republican
       Party, 232 Ill. 2d at 245, 902 N.E.2d at 661. The clearly erroneous standard provides some
       deference based upon the agency’s experience and expertise, and it falls between de novo
       review and manifest-weight-of-the-evidence review. McKee v. Board of Trustees of the
       Champaign Police Pension Fund, 367 Ill. App. 3d 538, 543, 855 N.E.2d 571, 575 (2006).
¶ 11       Sorock contends that the Web site Gottlieb created met the four statutory criteria of an
       “Electioneering communication,” as a “broadcast, cable, or satellite communication,
       including radio, television, or Internet communication, that (1) refers to *** (iii) a clearly
       identified question of public policy that will appear on the ballot, (2) is made within (I) 60
       days before a general election or consolidated election or (ii) 30 days before a primary
       election, (3) is targeted to the relevant electorate, and (4) is susceptible to no reasonable
       interpretation other than as an appeal to vote for or against a clearly identified candidate, ***
       a political party, or a question of public policy.” 10 ILCS 5/9-1.14(a) (West 2010). More
       specifically, Sorock contends (1) the Web site advocated for the passage of a ballot question
       on April 5, 2011, (2) the Web site was in operation no later than March 31, 2011, which was
       within 60 days of the balloting, (3) the Web site was available to and targeted at voters, and
       the Web site could be reasonably interpreted only as an appeal to vote “yes” on the public
       question. Sorock emphasizes that the statutory definition of a “contribution” includes
       “anything of value that constitutes an electioneering communication made in concert or
       cooperation with or at the request, suggestion, or knowledge of a candidate, a political
       committee, or any of their agents.” 10 ILCS 5/9-1.4(A)(1.5) (West 2010). Sorock concludes
       that Gottlieb’s “contribution” had an ascertainable market value of $3,435 as stated in her
       notice of an in-kind contribution, which is an amount greater than the $1,000 threshold at

                                                 -5-
       which a Schedule A-1 must be filed (10 ILCS 5/9-10(c) (West 2010)), and that the
       respondent committee violated the Code when it failed to timely file a Schedule A-1 prior
       to the election.
¶ 12       The committee responds that Sorock confuses Gottlieb’s volunteer time constructing a
       Web site with actual communication and that Sorock presented no evidence the Web
       designer communicated any message to anyone. See 26 Ill. Adm. Code 125.252(c)(4)
       (complainant bears burden of introducing evidence or information sufficient for the Board
       to conclude that the complaint has been filed on justifiable grounds); Thompson v. Illinois
       State Board of Elections, 408 Ill. App. 3d 410, 414, 945 N.E.2d 625, 629 (2011). The other
       appellee, the Board, contends the record shows only that Gottlieb donated her time, a visual
       layout, and the programming code necessary for the new Web site to function, and that
       Sorock has never shown or even argued that Gottlieb authored any content advocating the
       committee’s position on the referendum. The Board analogizes Gottlieb’s efforts to a
       carpenter building an empty billboard. Thus, both appellees contend Gottlieb did not engage
       in any communication. As for the contention that Gottlieb’s work had a reportable value, the
       committee contends Sorock is essentially advocating that political committees assign a value
       to each volunteer’s activity, even if that activity is stuffing envelopes, and then publicly
       disclose each volunteer/contributor’s name and address, which would seriously infringe on
       the rights of privacy of association and belief guaranteed by the first amendment.
¶ 13       We find the arguments of the committee and Board persuasive. In our opinion, there is
       an obvious difference between creating a platform for a message and creating the actual
       content of that message. The record compiled for our review indicates Gottlieb created a
       functional and perhaps visually appealing Web site, but it does not suggest she authored the
       content of whatever message the political committee chose to communicate on that site. She
       worked out of the public’s view, in the privacy of her home, while creating a layout for the
       committee’s material. When Gottlieb finished volunteering, she turned her work product
       over to the committee. Her time cannot be construed as an “electioneering communication”
       because time is not a communication of any kind. 10 ILCS 5/9-1.14(a) (West 2010).
       Furthermore, her visual design cannot be deemed an “electioneering communication”
       because it did not “refer[ ] to *** a clearly identified question of public policy that will
       appear on the ballot,” and regardless of when she performed the work, her efforts were
       transparent to the public, were not “targeted to the relevant electorate” and cannot be
       construed as “an appeal to vote for or against a clearly identified candidate[,] *** a political
       party, or a question of public policy.” 10 ILCS 5/9-1.14(a) (West 2010). Neither the Web site
       design time nor the layout Gottlieb produced came within the terms of the statute Sorock
       relies upon.
¶ 14       Furthermore, we share the committee’s concern that construing Gottlieb’s behind-the-
       scenes efforts as a “ ‘Contribution’ ” (“anything of value that constitutes an electioneering
       communication” (10 ILCS 5/9-1.4(A)(1.5) (West 2010)) would sweep all volunteered time
       into the definition of a contribution. Then, the name and address of nearly every volunteer
       would have to be publicly disclosed, because section 9-11(a)(4) of the Code requires the
       disclosure of the full name and mailing address of each person who has made one or more
       contributions which aggregate in amount or value in excess of $150. 10 ILCS 5/9-11(a)(4)

                                                 -6-
(West 2010). And if the value of any volunteer activity exceeded $500, the recipient
committee would also be required to report the volunteer’s occupation and employer. 10
ILCS 5/9-11(a)(4) (West 2010). Reporting volunteer work raises first amendment issues.
Courts throughout this country, including the nation’s highest court, have consistently
rejected the wholesale and mandatory disclosure of the names of political associates, and the
United States Supreme Court has “repeatedly found that compelled disclosure, in itself, can
seriously infringe on privacy of association and belief guaranteed by the First Amendment.”
Buckley v. Valeo, 424 U.S. 1, 64 (1976) (per curiam) (upholding federal campaign law
requiring disclosure of campaign payments because knowing where money comes from and
how it is spent aids electors in evaluating candidates). It is believed that “compelled
disclosure *** may induce members to withdraw from the [political group] and dissuade
others from joining it because of fear of exposure of their beliefs shown through their
associations and of the consequences of this exposure.” National Ass’n for the Advancement
of Colored People v. Alabama ex rel. Patterson, 357 U.S. 449, 462-63 (1958) (disclosure of
membership list was likely to deter free enjoyment of right to associate); Buckley v. American
Constitutional Law Foundation, Inc., 525 U.S. 182, 204 (1999) (disclosure of names,
addresses, and payments made to the circulators of ballot-initiative petitions forced them to
surrender anonymity and was unjustifiable inhibition on free speech). See also McIntyre v.
Ohio Elections Comm’n, 514 U.S. 334 (1995) (ban on distribution of anonymous campaign
literature was an improper restraint; political speech will sometimes have unpalatable
consequences but, in general, our society accords greater weight to the value of free speech
than to the dangers of its misuse). Furthermore, when considering a mandatory disclosure
statute, Supreme Court Justice Brennan remarked on the crucial role of volunteers in our
political process:
     “Unquestionably, the lifeblood of today’s political campaigning must be the work of
     volunteers. The oppressive financial burden of campaigns makes reliance on volunteers
     absolutely essential and, in light of the enormous significance of citizen participation to
     the preservation and strength of the democratic ideal, absolutely desirable, indeed
     indispensable. Offensive to the sensibilities of private citizens, identification
     requirements *** even in their least intrusive form, must discourage that participation.”
     Hynes v. Mayor & Council of Borough of Oradell, 425 U.S. 610, 626-28 (1976)
     (Brennan, J., concurring in part, joined by Marshall, J.).
Sorock, nonetheless, urges us to find that the statute mandates disclosure. Also problematic
is that his proposed, expansive interpretation of what constitutes a political “contribution”
would cap the amount of time a person could legally volunteer to assist a candidate’s
campaign. Although the statute at issue does not limit contributions to ballot-initiative
committees such as the respondent committee, the statute does limit contributions to specific
candidates and provides that an individual may contribute no more than $5,000 to a
candidate’s political committee per election. See 10 ILCS 5/9-8.5(b) (West 2010). Under
Sorock’s interpretation, Gottlieb could “volunteer” only $5,000 worth of her time to a
candidate. A statute that truly limited “the lifeblood of today’s political campaigning”
(Hynes, 425 U.S. at 626-27 (Brennan, J., concurring in part, joined by Marshall, J.)) would
raise serious first amendment concerns and we decline to construe the statute as expansively

                                          -7-
       as Sorock argues.
¶ 15       Sorock also unpersuasively contends Gottlieb’s sworn statement that she is self-employed
       took her out of the scope of the statute cited by the hearing officer, section 9-1.4(A)(4). 10
       ILCS 5/9-1.4(A)(4) (West 2010). According to Sorock, this statute “pertains only to
       contributions made strictly and exclusively within an employer-employee relationship” and
       mandates that the employer, not the employee, be listed as the contributor. As stated above,
       this statute defines “ ‘Contribution’ ” to include “the services of an employee donated by an
       employer, in which case the contribution shall be listed in the name of the employer, except
       that any individual services provided voluntarily and without promise or expectation of
       compensation from any source shall not be deemed a contribution.” 10 ILCS 5/9-1.4(A)(4)
       (West 2010). An administrative agency’s decision on a question of law, such as the
       interpretation of a statute, is not binding on review, and is considered de novo on appeal.
       American Airlines, Inc. v. Department of Revenue, 402 Ill. App. 3d 579, 587-88, 931 N.E.2d
       666, 674 (2009). We apply plain and unambiguous statutory language as it was written by
       the legislature and do not search for subtle or not readily apparent meaning in the
       legislature’s choice of words. Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169,
       190, 874 N.E.2d 1, 13-14 (2007). Sorock misconstrues this plain and unambiguous statute
       because he fails to reconcile its full wording. See Ultsch, 226 Ill. 2d at 184, 874 N.E.2d at
       10-11 (statutes are construed as a whole rather than as isolated, unrelated parts). We think
       it apparent that the first clause of section 9-1.4(A)(4) is about an employer’s donation, as
       Sorock argues, and that pursuant to this clause, if an employer sent an employee to work for
       a campaign, the employer would effectively contribute the employee’s wages or salary to the
       campaign and make a reportable contribution in that amount. 10 ILCS 5/9-1.4(A)(4) (West
       2010). However, the second clause concerns “any individual services” and is not limited to
       a particular employment status as Sorock would have us conclude. (Emphasis added.) 10
       ILCS 5/9-1.4(A)(4) (West 2010). The legislature plainly stated that when an “individual”
       chooses to work for a campaign during his or her personal time, his or her service is not a
       reportable “contribution.” Thus, pursuant to the statute, regardless of whether a volunteer is
       an employee, self-employed, or even unemployed, he or she may give personal time to a
       political committee or candidate without making a reportable contribution. Furthermore, the
       Board points out the impractical consequences of Sorock’s proposed interpretation of the
       statute, in that employed individuals who donate their personal time would not be named in
       the committee or candidate’s public disclosures, but their self-employed and unemployed
       counterparts would be giving up their anonymity. When construing statutes, courts assume
       that the legislature did not intend to produce absurd or unjust results. Mattis v. State
       Universities Retirement System, 296 Ill. App. 3d 675, 679, 695 N.E.2d 566, 569 (1998).
       Sorock does not suggest any reason why the legislature would have drawn such a pointless
       distinction between volunteers who have employers and volunteers who do not have
       employers. He does not explain how discriminating on the basis of a person’s employment
       status is consistent with the statutory goal of full public disclosure of the sources and
       amounts of campaign contributions and expenditures. See Walker, 72 Ill. App. 3d at 881, 391
       N.E.2d at 510 (indicating the election statute is designed to preserve the integrity of the
       electoral process and that it keeps “the public *** informed of the total contributions


                                                -8-
       received and expended by a political committee, the names of significant contributors and
       of individuals to whom a political committee is indebted”). His argument regarding
       Gottlieb’s self-employed status is not well-taken.
¶ 16       Based on the particular facts of this case, we conclude Gottlieb did not make a
       “contribution” within the meaning of the Code. We further find that the committee was not
       required to file a Schedule A-1 prior to the April 2011 election in order to report a
       contribution from Gottlieb in excess of $1,000. These findings lead us to reject Sorock’s
       contention that the committee committed a new statutory violation when it amended its Form
       D-2 quarterly report to remove the value of Gottlieb’s volunteered services.
¶ 17       Sorock’s final argument is procedural. He contends the committee’s campaign finance
       disclosures were sufficient factual evidence to warrant that his complaint proceed to an open
       hearing before the Board, but the hearing officer foreclosed this outcome when he exceeded
       his authority by ruling on a question of law, namely, that section 9-1.4(A)(4) exempted
       disclosure of Gottlieb’s contribution. Sorock asks us to find that his complaint was filed on
       justifiable grounds and to remand this matter to the Board so that Sorock may prove his
       allegations. This argument fails because it is factually incorrect. The record, summarized
       above, indicates the Board made its independent determination adopting the
       recommendations of the hearing officer and general counsel. See Hossfeld v. Illinois State
       Board of Elections, 238 Ill. 2d 418, 423, 939 N.E.2d 368, 371 (2010) (a reviewing court may
       examine the hearing officer’s report and the general counsel’s recommendation for a detailed
       explanation of the Board’s decision); Cook County Republican Party, 232 Ill. 2d at 244, 902
       N.E.2d at 661. The Board, not the hearing officer, decided Sorock’s complaint was not filed
       on justifiable grounds.
¶ 18       None of Sorock’s arguments for reversal and remand is convincing. The Board’s
       dismissal of the complaint Sorock lodged against the political committee is affirmed.

¶ 19      Affirmed.




                                                -9-